PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baidu Online Network Technology (Beijing) Co., Ltd.
Application No. 16/916,201
Filed: 30 Jun 2020
For: Method and Apparatus for Avoidance Control of Vehicle, Electronic Device and Storage Medium
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(e) filed February 10, 2022, to accept an unintentionally delayed claim for priority to Chinese Application No. 201910586468.6, filed July 1, 2019, as set forth in the accompanying corrected Application Data Sheet (ADS).  This is also a decision on the concurrently-filed request for waiver of the petition fee under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

The petition under 37 CFR 1.55(e) is GRANTED.

The request for relief under the CARES Act is DISMISSED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

The petition fee as set forth in 37 CFR 1.17(m);

A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;

A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within two months of this period. See id.

With the present petition, applicant submitted:  (1) a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings; (2) the required petition fee; and (3) an acceptable statement of unintentional delay. The Office has retrieved an electronic copy of the priority document on August 5, 2022 Additionally, this application was filed within twelve months of the filing date of the foreign application (or is entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months after the date on which the foreign application was filed).

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	
37 CFR 1.55(e) requires applicant provide a statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). The statement provide with the petition varies from the statement required by 37 CFR 1.55(e) but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation.

Applicant’s request for waiver of the petition fee under the CARES Act is dismissed because no relief is provided under the CARES Act for a petition to accept a delayed foreign priority claim. On June 11, 2020, the USPTO issued the Notice of the United States Patent and Trademark Office’s COVID-19 Outbreak Relief Relating to Restoring the Right of Priority or Benefit to Patent Applicants. This Notice stated that the Office would, inter alia, waive the petition fee for any petition to restore the right of priority or benefit of a foreign or provisional application under 37 CFR 1.55(c) or 1.78(b) which was filed more than 12 months (or 6 in the case of a design) after the filing date of the prior filed application, subject to the limitations in the Notice dated June 11, 2020. No such waiver was provided, however, of the petition fee required for a petition to accept a delayed claim of priority or benefit under 37 CFR 1.55(e) or 1.78(c) or (e). Therefore, no relief is available to petitioner under the CARES Act. The petition fee has been charged to counsel’s deposit account as authorized.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A corrected Filing Receipt, which includes the claim for priority to the prior foreign application, accompanies the decision.

This application is being referred to Technology Center Art Unit 3664 for further examination and processing..

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 
272-3231.    

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt